Case 1:18-cv-01953-CFC Document 29 Filed 05/09/19 Page 1 of 1 PagelD #: 466

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

EAGLE PHARMACEUTICALS,
INC.,

Plaintiff,
Vv. : Civil Action No. 18-1953-CFC
SLAYBACK PHARMA LLC,

Defendant.

 

ORDER
At Wilmington this Ninth day of May in 2019:
For the reasons set forth in the Memorandum Opinion issued this day, IT IS
HEREBY ORDERED that Defendant’s Motion for Judgment on the Pleadings

(DI. 14) is GRANTED.

 

CONNOLLY, £- STAAES DISTRICT JUDGE
